The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 include the limitation of “an optimal time” and it is unclear what the metes and bounds are of this limitation in light of Applicant’s specification.
Claim 10 includes the limitation of “a targeted user state” and it is unclear what the metes and bounds are of this limitation in light of Applicant’s specification.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 14, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] comprising:
[…] display[ing] content to a user during a simulation session;
[…] acquir[ing] one or more biometric data signals associated with a physiological or psychological state of the user;
[…];
	[…] analyz[ing] the biometric data;
[…] dynamically mak[ing] a selection of content […] during the session based on the received and analyzed biometric data, and
[…] dynamically calculate[ing] an optimal time during a session to introduce the selected content to the user […].

In regard to Claims 1 and 14, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
a method of effecting behavior change by providing a dynamic multi-sensory simulation system, comprising:
displaying […] content to a user during a simulation session;
collecting […] biometric data associated with a physiological or psychological state of the user ;
establishing […] a baseline biometric value of the biometric data over a period of time;
determining […] when a user reaches a targeted user state based on the biometric data relative to the baseline biometric value; and
delivering to the user […] dynamically-selected content based on the desired user state.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a user interface, a biometric sensor array, a local computer, a remote computer, a network, computer programs, a database, a processor, and/or a second sensor, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a user interface, a biometric sensor array, a local computer, a remote computer, a network, computer programs, a database, a processor, and/or a second sensor, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  To the extent that an apparatus is claimed as an additional element said apparatus fails to qualify as a “particular machine” to the extent that it is claimed generally, merely implements the steps of Applicant’s claimed method, and is claimed merely for purposes of extra-solution activity or field of use.  See MPEP 2106.05(b).  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-5 in Applicant’s specification and text regarding same.

	
	
	
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20170162072 A1 by Horseman et al (“Horseman”).
In regard to Claim 1, Horseman discloses a dynamic multi-sensory simulation system for effecting behavior change, comprising:
a user interface configured to display content to a user during a simulation session; 
(see, e.g., Figure 14A, selection 1410);
a biometric sensor array adapted for interfacing with the user to acquire one or more biometric data signals associated with a physiological or psychological state of the user;
(see, e.g., Figure 2, selections 202-214);
a local computer configured to distribute the content to the user interface and to acquire the biometric data from the biometric sensor array; and
(see, e.g., Figure 2, selection 122 and paragraphs 56, 116, and 162);

a remote computer connected to the local computer via a network, the remote computer including a program operable to receive and analyze the biometric data,
(see, e.g., Figure 2, selection 104);
wherein the remote computer is configured to dynamically make a selection of content from a database during the session based on the received and analyzed biometric data, and
(see, e.g., paragraphs 125, 127, 132, and 152);
wherein the remote computer is configured to dynamically calculate an optimal time during a session to introduce the selected content to the user interface via the network
(see, e.g., paragraphs 153 and 155).
In regard to Claims 2-5, see rejection of Claim 1 made supra.
In regard to Claim 6, see paragraph 106 in regard to "baseline" and, e.g., paragraphs 116 and 120 in regard to the server performing any and all functions otherwise done by the user computer.
In regard to Claim 7, see, e.g., paragraphs 106, 132, 153, and 155.
In regard to Claim 8, see rejection of Claim 1.
In regard to Claim 9, see, e.g., paragraph 84.

In regard to Claim 10, see rejections of Claims 1 and 6.  Also see, e.g., paragraph 155 in regard to "user reaches a targeted state."
In regard to Claim 11, see rejection of Claim 4.  
In regard to Claim 12, see rejections of Claim 8.  
In regard to Claim 13, see rejections of Claim 9.  

In regard to Claim 14, see rejection of Claim 1.  Also see, e.g., Figure 2, selections 202-214 in regard to "second sensor".
In regard to Claim 15-20, see rejections of Claims 3-4 and 6-9.  

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715